                                      Certificate Number: 03088-NJ-DE-034667663
                                      Bankruptcy Case Number: 20-15607


                                                    03088-NJ-DE-034667663




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 15, 2020, at 6:14 o'clock AM CDT, Barbara Macker
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of New Jersey.




Date:   July 15, 2020                 By:      /s/Doug Tonne


                                      Name: Doug Tonne


                                      Title:   Counselor
